ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 01/28/22 and 11/17/21 in response to the non-final Office Action mailed 05/17/21. The status identifier indicated for the examined claim 1 is incorrect. 
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by attorney David J. Haas. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
Claims 1-15 are canceled.
	(B)	New claims 16-19 are added as set forth below:
--Claim 16 (New). An immunogenic composition comprising the 3D11 monoclonal antibody that specifically binds to Plasmodium berghei circumsporozoite protein (CSP), and a wild-type sequence of the full-length salivary gland-1 like 3 protein (SG1L3) isolated from the salivary glands of Anopheles gambiae mosquito, wherein the SG1L3 has the designation AGAP000607-PA.  
Claim 17 (New and rejoined). A method of inducing an immune response to the SG1L3 protein in a mammalian subject, the method comprising administering to the subject an effective amount of the immunogenic composition of claim 16. 
Claim 18 (New and rejoined). The method of claim 17, wherein the subject is currently infected with Plasmodium sporozoites.
Claim 19 (New and rejoined). The method of claim 17, wherein the subject is not currently infected with Plasmodium sporozoites.--
Status of Claims
3)	Claims 1 and 2 have been amended via the amendment filed 01/28/22.
Claims 1-15 are canceled via this Examiner’s amendment.
	Claim 1 has been amended via this Examiner’s amendment.
	New claims 16-19 are added via this Examiner’s amendment.
	Claims 16-19 are pending and are under examination. 
Objection(s) Moot
4)	The objection to the specification and to claims 2 and 1 made in paragraph 6 of the Office Action mailed 05/17/21 is moot in light of the cancellation of the claims.  
5)	The objection to claim 2 made in paragraph 15 of the Office Action mailed 05/17/21 is moot in light of the cancellation of the claim.  
Rejection(s) Moot
6)	The rejection of claim 2 made in paragraph 13 of the Office Action mailed 05/17/21 under 35 U.S.C § 112(a) as being non-enabled with regard to the deposit issue is moot in light of the cancellation of the claim. Applicants submit that the 3D11 mAb against P. berghei CSP is known to persons having skill in the art and is publicly available. Applicants state that at least one publicly available source of the 3D11 mAb can be found at www.beiresqurces.org/Catalog/cellBanks/MRA-100.aspx, where the comments indicate that the ”murine hybridoma cell line, 3D11, was generated by the fusion of P3U1 mouse myeloma cells with splenocytes from BALB/c mice immunized with Plasmodium berghei (P. berghei) sporozoites. The monoclonal antibody produced binds preferentially to the P. berghei 44-kDa sporozoite surface protein.”
7)	The rejection of claims 1 and 2 made in paragraph 14 of the Office Action mailed 0.5/17/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is moot in light of the cancellation of the claims. 
Reasons for Allowance
8)	The following is an Examiner's statement of reasons for allowance:  
Instant claims satisfy the provisions of 35 U.S.C § 112(a), 35 U.S.C § 112(b) and 35 U.S.C § 101, and are free of prior art. 
	With regard to art, Yoshida et al. (Science 207: 71-73, 1980, of record) taught 3D11 monoclonal antibody that binds to purified sporozoites of Plasmodium berghei. See entire document.
	Sinnis et al. (US 20130022612 A1) used Yoshida’s (Yoshida et al., 1980) 3D11 monoclonal antibody directed against the repeat region of P. berghei CSP in a pharmaceutical composition. See claim 11 and section [0090].
	Cerami et al. (US 20030119733 A1) taught the use of Yoshida’s (Yoshida et al., Science 207: 71-73, 1980) 3D11 monoclonal antibody which recognizes the repeat-containing domain of P. berghei CS protein. See sections [0266] and [0274]. 
	Janse et al. (US 20150313980 A1 filed in 2013) used the 3D11 mouse monoclonal antibody in in vitro analysis. See section [0108].
	Stoloff et al. (US 20100297187 A1) taught a polypeptide composition comprising SEQ ID 132 or subsequences thereof. See section [0097] and Table 4. 
However, none of these prior art references taught a combination of Yoshida’s (Yoshida et al., Science 207: 71-73, 1980) 3D11 monoclonal antibody that recognizes the P. berghei CS protein and a wild-type sequence of the full-length salivary gland-1 like 3 protein (SG1L3) isolated from the salivary glands of Anopheles gambiae mosquito having the designation AGAP000607-PA in an immunogenic composition. At the time of the invention, there was no motivation for one of ordinary skill in the art to have both a wild-type sequence of the full-length salivary gland-1 like 3 protein (SG1L3) isolated from the salivary glands of Anopheles gambiae mosquito, wherein the SG1L3 has the designation AGAP000607-PA, and the 3D11 monoclonal antibody that specifically binds to Plasmodium berghei circumsporozoite protein (CSP) together in an immunogenic composition as claimed in instant claims and to use said composition in a method of inducing an immune response comprising administering to a mammalian subject an effective amount of said immunogenic composition as claimed in instant claims. Accordingly, the instant claims are allowed.
Conclusion
9)	Claim 16, drawn to the immunogenic composition of invention I, is allowed. Pursuant to the procedures set forth in MPEP 821.04(b) and Official Gazette Notice dated March 26, 1996 (1184 O.G. 86), claims 17-19, drawn to a method of using the product of invention I and allowable in the present application, are rejoined and allowed. In view of this withdrawal of the restriction requirement as to the rejoined invention, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
	Claims 16-19, now renumbered as claims 1-4 respectively, are allowed. These claims are supported throughout the as-filed specification including pages 4-10, 12, 14-19, 26, 27, 29, 30-35 and 37; Examples; and Figures.
Correspondence
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
12)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2022